internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-102156-02 date date legend x a b c d e f trust trust trust trust trust trust plr-102156-02 trust trust date date date year year year a b state year dear this is in reply to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x is an s_corporation that was incorporated in year on date the only shareholders of x were a and b on date a as settlor created trust trust trust trust trust trust trust and trust the trusts for the benefit of his grandchildren on date a transferred a shares of x stock to each of the trusts and to c d e and f the children on date a transferred b shares of x stock to each of the trusts and to each of the children a used language in each of the trusts that intended to qualify each trust as a qualified_subchapter_s_trust qsst under sec_1361 however due to an oversight the beneficiaries of the trusts failed to file the elections required under sec_1361 the trusts and the children were members of a limited_liability_company that was classified as a partnership for federal tax purposes the llc the trusts and plr-102156-02 the children intended to immediately transfer their shares of x stock to the llc which already held various other assets however taxpayer represents that neither the trusts nor the children made valid transfers of x stock to the llc under applicable state law even though neither the trusts nor the children made valid transfers of x stock to the llc all separately_stated and non-separately computed items of x attributable to the stock held by the trusts and the children were passed through to the llc on x’s income_tax returns for year through year x represents that the transfer of x stock to the trusts the subsequent failure_to_file qsst elections and the treatment of the llc as a shareholder of x were not motivated by tax_avoidance or retroactive tax planning for all taxable years all taxable_income of the trusts has been reported consistent with the trusts being treated as qssts x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require law and analysis sec_1361 of the internal_revenue_code defines an s_corporation means as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1362 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which a plr-102156-02 corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s election was terminated on date when the trusts first acquired x stock we also conclude that this termination was inadvertent within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election was valid and was not otherwise terminated under sec_1362 accordingly all of the shareholders in x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 for purposes of the proceeding sentence for all years beginning with year and ending with year the llc must be treated as if it owned the x stock held by trust trust trust trust trust trust trust trust c d e and f and for year and thereafter trust trust trust trust trust trust trust trust c d e and f must be treated as owning as many shares of x stock as each trust or individual actually holds if x or its shareholders fail to treat themselves as described above this ruling shall be null and void furthermore this ruling is contingent on the beneficiaries of all of the trusts making qsst elections effective date with the appropriate service_center within days of the date of this letter and attaching a copy of this letter to the elections except as specifically ruled upon above we express no opinion concerning the plr-102156-02 federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation or whether the trusts are eligible to be qssts this ruling is directed only to the taxpayer who requested it section sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely matthew lay acting chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
